Response to Arguments
Applicant’s arguments with respect to amended Claims 70, 71, 74, 76-84, 86-87, 89-100, 104-106, and 108-133 have not been considered at this time since the newly amended claims requires further search and consideration beyond the guidelines of AFCP 2.0 and will be treated under pre-pilot procedures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462